Citation Nr: 0917572	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

In May 2007, the Veteran presented testimony at a hearing 
conducted at the Muskogee RO before a Decision Review Officer 
(DRO).  In March 2009, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Muskogee RO before the undersigned Veterans Law Judge 
(VLJ) sitting in Washington, D.C.  Transcripts of these 
hearings are in the Veteran's claims folder.

The record reflects that the Veteran submitted additional 
evidence that has not been reviewed by the RO.  By a March 
2009 statement, he related that he was waiving the right to 
have this additional evidence reviewed by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain VA examinations

1.  Entitlement to service connection for chronic 
prostatitis.

The Veteran contends that he has had chronic prostatitis 
since service.  He states that his prostatitis is 
characterized by difficulty urinating.  During his hearings, 
the Veteran testified that he was treated during service for 
chronic prostatitis and self-treated his condition until 1975 
when it got really bad.  However, the doctor he sought 
treatment from in 1975 is now deceased and he was unable to 
obtain any records.  

The service treatment records reflected that in April 1969, 
the Veteran was diagnosed with prostatitis.  He was noted to 
have chronic prostatitis in May 1969.  In February 1970, he 
was again found to have prostatitis.  His September 1970 
separation examination and report of medical history were 
absent for complaints, treatment, or diagnoses of 
prostatitis.

The first post service medical evidence dates in 1994.  In 
private treatment records dated from September 1994 to July 
1999, the Veteran sought treatment for impotency.  In 
September 1994, it was noted that the Veteran reported 
problems with erections since taking diet pills in January 
1993.  There were no reports of prostatitis.  

The first indication of problems urinating was in a May 2005 
private treatment record.  In May 2005, the Veteran was 
prescribed a medication to help with urination, Uroxatral.  

In February 2009, Dr. J.E.M. indicated that the Veteran had a 
very strong history of chronic prostatitis.  A prescription 
slip contained a diagnosis of chronic prostatitis.  In April 
2009, Dr. J.E.M. opined that after reviewing the Veteran's 
service treatment records, it was more than likely that the 
chronic prostatitis began during his time in service.  
Although the Board acknowledges this evidence, a mere review 
of the service records without more does not automatically 
render an examiner's opinion persuasive.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

However, the Board notes that the Veteran has not had a VA 
examination in connection with this claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  In this case, there is evidence of prostatitis in-
service and evidence of current prostatitis.  Additionally, 
the Board notes that the Veteran is competent to report that 
he has had difficulty urinating since service over the years 
and that he was treated by a doctor for prostatitis in 1975 
and thereafter.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Moreover, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Thus, 
based on the findings of prostatitis during service, the 
Veteran's reports of difficulty urinating since service, and 
the current diagnosis of prostatitis, the Board concludes 
that a VA examination is necessary to determine whether there 
is a nexus.  38 C.F.R. § 3.159(c)(4)(i).  

2.  Entitlement to service connection for bilateral pes 
planus.

The Veteran contends that his pre-existing pes planus was 
aggravated while in-service due to the eighteen months he 
spent working with the mail in the Philippines.  He testified 
that his feet hurt and he was prescribed insoles during 
service because of the amount of time he spent on his feet 
without rest.  Additionally, he testified that he had surgery 
on his feet in 1975 to remove bone spurs and toenails, which 
was a result of aggravation of his pes planus during service.  
However, the place that performed this surgery no longer 
exists.  The Veteran added that his feet have continued to 
hurt since service and that he wears custom inserts.  

On the November 1966 entrance examination, pes planus is 
noted.  Thus, the Veteran is not presumed to have been in 
sound condition as to this disorder upon entrance to service.  
Therefore, the question becomes whether the Veteran's pre-
existing pes planus underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).  The Veteran's service 
treatment records reflected that in January 1968, he 
complained of frequent pains in his foot.  Upon observation, 
the Veteran was noted to have pes planus and "heel 
[illegible]" as well as calluses on the metatarsal heads.  
He was prescribed bilateral arch supports and a heel wedge.  
In March 1968, the Veteran was given a profile for no 
prolonged standing, marching, or walking.  There were no foot 
related complaints on his September 1970 separation 
examination and report of medical history.  

The post-service medical evidence showed that in February 
2007, the Veteran went to Dr. D.H. to verify that he had 
surgery on his feet in 1975.  Examination revealed that the 
Veteran had previous toenail surgery, and there was an old 
incision line on the plantar surface of both feet.  The 
impression was hyperpronation, plantar fasciitis, bilateral.  
The Veteran was prescribed orthotics.  A March 2007 VA x-ray 
reflected bilateral pes planus and bilateral calcification of 
attachment of Achilles tendon to the calcaneus.  

The Board finds that a remand for an examination is 
necessary.  As noted above, there are in-service reports of 
foot problems during service.  Additionally, the Veteran is 
competent to report that his feet have hurt since service and 
that he had surgery in 1975 to remove bone spurs and his 
toenails.  However, there is insufficient evidence in this 
case to determine whether the Veteran's pre-existing pes 
planus was aggravated during service or whether the removal 
of the bone spurs and toenails and current bilateral feet 
findings are related.  Thus a remand to ascertain this 
information is necessary.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for chronic 
prostatitis.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, and VA treatment 
reports, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current prostatitis is the 
same chronic condition of prostatatis that 
was found in service or is otherwise the 
result of prostatitis that was found in 
service (November 1966 to December 1970) as 
opposed to any current prostatitis being 
more likely due to some other factor or 
factors.  

The Veteran should also be afforded a VA 
examination to determine whether his 
preexisting bilateral pes planus worsened 
in severity during his active service from 
November 1966 to December 1970.  If so, it 
should be indicated whether the increase 
in severity was consistent with the 
natural progression of the disease or 
whether the increase represented a 
permanent worsening or "aggravation" of 
the disease beyond its natural 
progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



